Citation Nr: 1727611	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  98-11 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for chronic respiratory problems, to include asthma, chronic obstructive pulmonary disease (COPD), and emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and her daughter (W.H.)


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974 and from December 1990 to April 1991, to include service in Southwest Asia during the Persian Gulf War, with additional service in the U.S. Army Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1994 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the above claim.

The Board previously remanded this appeal in October 2005, July 2008, June 2011, January 2013 and December 2013 for further development.

In July 2005, the Veteran and her ex-husband testified before a Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of that hearing is of record.  In May 2008, the Board informed the Veteran that the VLJ who had conducted the July 2005 hearing had since retired from the Board, and that she had the option of requesting another hearing before the VLJ who would ultimately decide her appeal.  See 38 C.F.R. § 20.707 (2016).  In November 2012, the Veteran elected to have another Board hearing via videoconference.  

The Veteran and her daughter testified before the undersigned VLJ via videoconference hearing in August 2013.  A transcript of this hearing is also of record.


FINDING OF FACT

The Veteran's chronic respiratory disorders, more likely than not, were incurred in military service, or are the result of an in-service event.



CONCLUSION OF LAW

The criteria for entitlement to service connection for a chronic respiratory disorder, have been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may not be granted without evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Personnel records show that the Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War from January 18, 1991 to April 2, 1991.  For veterans with service in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For a disability due to an undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021.  81 Fed. Reg. 71,382-4 (Oct. 17, 2016) (to be codified at 38 C.F.R. § 3.317(a)(1)).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.

A medically unexplained chronic multi symptom illnesses is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome, as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness.

A "medically unexplained chronic multi symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for chronic respiratory problems, to include asthma, COPD, and emphysema.  She contends that her respiratory problems had its onset in, and was a result of military service in Southwest Asia.  She attributes it to exposure to smoke and fumes in the air from burning oil fire pits during deployment.  As she is a nurse, her opinion must be accorded some medical weight in this matter, although she is not shown to have particular expertise in pulmonary matters.  38 C.F.R. § 3.159(a).  Military personnel records show the Veteran had service in the Southwest Asia Theater of operations during the Persian Gulf War, and that, based on her Persian Gulf registry examination, she was exposed to burning oil, smoke and other noxious agents.

On her October 1994 claim form, the Veteran indicated that she was treated for a breathing disorder after discharge from active duty.  Service treatment records show that the Veteran experienced shortness of breath several times a week since approximately 1991, and has continuously been taking asthma medications.  VA treatment records reflect diagnoses of asthma in 1993, and both COPD and emphysema in 1994, although she had complained of symptoms prior to that point.  The Veteran's chronic respiratory problems can be attributed to known clinical diagnoses (asthma, COPD and emphysema).  For this reason, the Veteran is not entitled to service connection for chronic respiratory problems on a presumptive basis due to her service as a Persian Gulf Veteran under 38 U.S.C.A. § 1117  and 38 C.F.R. § 3.317.

The Board must therefore consider whether the Veteran is eligible for service connection for chronic respiratory problems, to include asthma, COPD and emphysema, on a direct basis.  The 1993 and 1994 diagnoses of asthma, COPD and emphysema satisfy the "current disability" requirement of this claim.  The Veteran's testimony and statements in the record about exposure to dust, fumes and oil smoke, together with personnel records documenting her deployment to Southwest Asia in support of the Gulf War, provide the required proof of an in-service disease, injury or event.  The success of the Veteran's claim now depends on whether a causal connection exists between the in-service event and her current disabilities.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

The Veteran's 1999 hearing testimony and contemporaneous VA medical evidence indicate that she had to leave her post-service job as a prison nurse on account of her sensitivity to pesticides used in the prison, indicating she had some post-service exposure to respiratory irritants in addition to in-service exposure.  Review of the evidence of record raised another possible basis for entitlement.  In her early post-service medical records and initial submissions to VA, the Veteran noted that while she had smoked in the past, she had quit smoking prior to her deployment on active duty in December 1990.  However, she took up the habit again during her deployment to Southwest Asia.  A January 2010 VA treatment record showed that she was still smoking.  The Internal Revenue Service Restructuring and Reform Act of 1998 (IRS Reform Act) enacted in July 1998 as Public Law No 105 206, in pertinent part, prohibits service connection for death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a veteran during active service 112 Stat 685, 865 66 (1998) (now codified at 38 USCA § 1103 and implemented at 38 C F R § 3 300).  Section 1103 does not, however affect veterans and survivors currently receiving benefits or veterans and survivors who filed claims on or before June 9, 1998.  In this case, since the claim was filed before June 9 1998, the IRS Reform Act amendments are not applicable and VA should have considered the Veteran s claim on this basis.

A VA examination was obtained in October 2011 to determine service connection on all of the above-noted bases; however, in a December 2013 decision, the Board determined that the examination was inadequate, as it was based upon factual inaccuracy.  The Board remanded the issue to obtain missing medical records and a new VA examination, to be conducted by a physician with expertise in disorders of the pulmonary system.  The examiner was asked to identify a nexus between the Veteran's service in Southwest Asia and her currently-shown asthma, COPD and emphysema.  The examiner was also asked to identify, to the extent possible, the etiology of each pulmonary disorder found, to include discussion of smoke/fume exposure in Southwest Asia, the Veteran's smoking history, and her post-service exposure to pesticides.

The July 2016 VA examiner considered all theories for entitlement to service connection for chronic respiratory problems.  The examiner noted the following in regards to the Veteran's asthma: 1) cigarette smoking can be a risk factor for asthma (Am J Resp Crit Care Med 2006; 174 (10) 1094); however, given her limited smoking history, "it is less likely that this contributes to her pulmonary disabilities;" 2) pesticide exposure can be a risk factor for developing atopic asthma (Am J Resp Crit Care med 2008; 177 (1) : 11); but the examiner did not find evidence for prolonged exposure to pesticides and noted that, if this is correct and given the fact that she does not have documented atopic asthma, "it is less likely that this contributes to her pulmonary disabilities."  In regards to COPD, the examiner noted the following: 1) he was unable to find the degree of the Veteran's smoke/fume exposure to burn pits in the medical record documentation, but stated that, if it was significant, "it is more likely that this contributes to her pulmonary disabilities (burn pit registry information);" 2) the examiner noted that, based on her smoking history, "it is less likely that smoking contributes to her pulmonary disabilities given her limited smoking history;" 3) the examiner noted that chronic pesticide exposure is associated with a greater prevalence of COPD (J Occup Health 2009; 51: 488-497), but he found no evidence of long-term exposure to pesticides in the medical record and opined that "it is less likely that this contributes to her pulmonary disabilities."  As it relates to the Veteran's emphysema, the examiner noted that emphysema is an anatomic diagnosis that can be made radiographically.  He stated that he did not find any chest CT's in the record that would allow him to confirm a diagnosis of emphysema and could not comment further on that diagnosis.

The Veteran received a pulmonary function study (PFT) in August 2016.  In a subsequent August 2016 addendum to the July 2016 opinion, the examiner noted that, based on the Veteran's prior August 2016 PFT, his comments from the July 2016 opinion on smoke/fume exposure should be listed for both asthma and COPD.  The examiner stated that the PFT showed airway obstruction and significant reversibility, consistent with asthma.  The results of this PFT did not change the rest of the examiner's opinion, but only suggested that his opinion regarding smoke/fume exposure needed to be added to his prior opinion on asthma.

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's chronic respiratory disability, manifested by asthma, difficulty breathing and COPD, was caused by and/or is the result of her military service.  The July and August 2016 opinions note that, if the degree of exposure is significant, it is more likely that smoke/fume exposure contributes to the Veteran's pulmonary disabilities (asthma and COPD).  The Veteran's exposure to chemicals and burning fuel/oil has been conceded.  Because the July and August 2016 opinions relate the Veteran's chronic respiratory problems, to include asthma and COPD, to the conceded in-service smoke/fume exposure, and when read together provide a reasoned basis for the conclusion, the Board finds a nexus has been established.  Accordingly, a grant of service connection is warranted for chronic respiratory disorder.  Gilbert, supra.


ORDER

Entitlement to service connection for chronic respiratory problems, to include asthma and chronic obstructive pulmonary disease (COPD), is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


